The rule that a retrial for the correction of errors should be limited to that part of the case which might have been affected by the error, is subject to the qualification that as much more of the case must be retried as may be necessary in order to afford the parties a fair trial. The question what issues may have been affected by the error is usually one of law. It is properly dealt with in this court in the first instance. If not so considered, it becomes the duty of the trial court to pass upon it, as upon other questions of law and subject to exception. Unfairness in a trial, caused by misconduct of jurors or counsel, may present a question of fact as to the extent of the wrong (Moulton v. Langley, ante, 138), but this exception to the usual rule is not material here.
The question how far beyond the correction of the error the new trial must go in order to afford a fair trial, is one of fact. It is not for this court, except as to the inquiry whether there is evidence to warrant a finding one way or the other. *Page 534 
The foregoing rules of procedure were followed in the cases in which the theory that new trials could be limited was first announced and applied in this state. Lisbon v. Lyman, 49 N.H. 553; Janvrin v. Fogg, 49 N.H. 340. They have generally been observed in the later cases. Where it appears that the error may have affected all the issues, the conclusion of law that there must be a complete new trial follows. McBride v. Huckins,76 N.H. 206; Laird v. Railroad, 80 N.H. 58; Dow v. Latham, 80 N.H. 492. There is then no question of fact to be determined. If, in such a situation, the trial court finds that there should be a partial retrial only, the order will be set aside for error of law. Doody v. Railroad,77 N.H. 161.
But a finding in the superior court upon the question of a partial retrial is conclusive here, if there was evidence upon which it could be made, or if the sufficiency or competency of the evidence is not made a ground for exception. Ela v. Ela, 72 N.H. 216; Moulton v. Langley, ante, 138. This is true whether the finding is in favor of a limited trial (Morin v. Company, 78 N.H. 567) or against it (Milford Company v. Railroad,79 N.H. 525). The question whether a new trial may be limited is one of law; but whether it shall be is matter of fact.
In two cases the limitation of the trial was directed by this court. Piper v. Railroad, 75 N.H. 228; Genest v. Company, 75 N.H. 365. The propriety of such action was not questioned in either case, and the matter was not passed upon except inferentially. Upon a subsequent transfer of the earlier case, the question involved here was argued, but not decided. Piper v. Railroad, 75 N.H. 435, 446. In so far as these cases are precedents for deciding this question of fact as one of law, or for passing upon it in this court, they are contrary to the earlier authorities and to sound practice, and are not to be followed.
The order heretofore made in this case cannot be sustained. While it is entirely clear that the error for which the verdict was set aside could not have affected any issue but that of the decedent's fault, that alone is not enough to warrant an order for a limitation of the retrial. A question of fact remains undisposed of, and must be considered in the superior court. The order here should be for a new trial, without undertaking to settle whether it is or is not to include all the issues in the case. Such a general order is not to be understood as foreclosing the power of the superior court to act upon the subject indicated. It is not a final disposition of the case, or of the question of the extent of the new trial, except in cases where it appears that it was held as matter of law that the error may have affected *Page 535 
all the issues tried. The principle involved in Tucker v. Lowe,79 N.H. 259, has no application to this situation.
New trial.
All concurred.